Justice COATS,
dissenting.
149 While I agree that a failure to independently prove the commission of the defendant's crimes affects neither the admissibility nor the sufficiency of his confession, I consider that proposition to have been effectively settled decades ago. And unlike the majority, I would not now, under the guise of relaxing an even more burdensome restriction, create a wholly new exception to our well-established substantial evidence standard for court-ordered judgments of aequit-tal. Because I believe the jury in this case was presented, under existing law, sufficient evidence to find all of the elements of the defendant's offenses beyond a reasonable doubt, I would reverse the judgment of the court of appeals and order reinstatement of all of the defendant's sexual-assault-on-a-child related convictions. I therefore respectfully dissent.
T 50 Apart from our disagreement over the propriety of a new court-made confession rule (dictated neither by constitution, statute, nor existing rules of evidence or procedure) for any purpose, much less "to assuage our long-standing concern about false confessions," maj. op. at 575, I question the majority's treatment of the seope and history of the common-law rule in the first place. Prior to the enactment of our Criminal and Criminal Procedure Codes, which expressly abolish common-law erimes and defenses, see Oram v. People, 255 P.3d 1032, 1036 (Colo.2011); the Colorado Rules of Evidence (effective Jan. 1, 1980), which expressly define hearsay to exclude the out-of-court statements of criminal defendants; and a host of constitutional developments concerning the use of *580confessions and the sufficiency of evidence, we, much like the federal courts, had acknowledged the existence of a common-law rule requiring proof of a crime by evidence separate and apart from a confession; however, neither we nor the United States Supreme Court had attempted a comprehensive exegesis of the seope and applicability of this common-law rule, or the extent to which corroboration was required by it, before the middle of the last century. Rather than rejecting and replacing this common-law corroboration requirement, maj. op. at 572-73, the Supreme Court, in a group of tax cases reported in seriatim in 1954, resolved various disputes among the lower federal courts by finding for the first time that the rule applied even to crimes having no tangible corpus delicti and even to subsequent statements of defendants not even purporting to be incul-patory, much less qualifying as confessions. Smith v. United States, 348 U.S. 147, 156, 75 S.Ct. 194, 99 L.Ed. 192 (1954); see also Opper v. United States, 348 U.S. 84, 75 S.Ct. 158, 99 L.Ed. 101 (1954). Integral to this expansive ruling on applicability, however, the Court simultaneously found, with regard to "the quantum of corroboration necessary to substantiate the existence of the crime charged," that "one available mode of corroboration is for the independent evidence to bolster the confession itself and thereby prove the offense 'through' the statements of the accused." Smith, 348 U.S. at 156, 75 S.Ct. 194.
{51 What the majority describes as the "trustworthiness standard" was therefore not a new restriction on the effect of confessions at all, but rather the Court's definitive interpretation of the common-law rule, for the federal courts. As a number of federal courts have since recognized, subsequent developments in the constitutional jurisprudence of the Supreme Court, particularly those related to confessions and the sufficiency of evidence to satisfy due process requirements, raise at the very least serious questions whether the Court's pronouncements of the mid-1950's retain any vitality today. See, eg., United States v. Brown, 617 F.3d 857 (6th Cir.2010). While lower courts are bound not only by the results of the Supreme Court's opinions but also by those portions of its opinions necessary to those results, see Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 63, 116 S.Ct 1114, 134 L.Ed.2d 252 (1996), it nevertheless remains the prerogative of the Supreme Court alone to overrule one of its precedents, which must therefore continue to be followed, even if they have been significantly undermined by subsequent changes in judicial doctrine, see State Oil Co. v. Khan, 522 U.S. 3, 20, 118 S.Ct. 275, 139 L.Ed.2d 199 (1997); see also United States v. Hatter, 532 U.S. 557, 567, 121 S.Ct. 1782, 149 L.Ed.2d 820 (2001). In the absence of some more express statement by the Supreme Court overruling these ancient pronouncements, the federal courts appear to consider themselves obligated to continue to follow them. See, e.g., Brown, 617 F.3d at 862.
[ 52 Unlike inferior federal tribunals, however, whether or not these precedents have merely been undermined rather than overruled by necessary implication, this court has no similar obligation to follow them. Because there is no suggestion that these precedents are based on constitutional provisions applicable to the states, we find ourselves positioned relative to the lower courts of this state precisely the same as the United States Supreme Court relative to the federal courts. That being the case, I would now make clear (as I believe the Supreme Court will do when faced squarely with the question in the federal context) that even if it were considered appropriate to judicially impose new, non-constitutional limitations on the role of juries in criminal cases, the majority's policy concerns about confessions have long-since been "assuage[d]" by other, more directed constitutional developments and statutory limitations; that the new "trustworthiness standard" it creates is a prime example of the "open-ended balancing tests" exhaustively disparaged and ultimately rejected as constitutionally inadequate by the Supreme Court in Crawford v. Washington, 541 U.S. 36, 68, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004); and that any special exception for confessions flies in the face of both the express language of our substantial evidence standard and this jurisdiction's evolving views of the greater independence of juries in both civil and criminal cases. See Frasco v. People, 165 P.3d 701, 704 (Colo.2007).
T53 With regard to the substantial evidence standard in particular, nearly four dec*581ades ago this court rejected any artificial distinction between the effect of direct and cireumstantial evidence in establishing a pri-ma facie case and articulated our current substantial evidence test, reserving for jury resolution any charge in which "the relevant evidence, both direct and cireumstantial, when viewed as a whole and in the light most favorable to the prosecution, is substantial and sufficient to support a conclusion by a reasonable mind that the defendant is guilty of the charge beyond a reasonable doubt." People v. Bennett, 183 Colo. 125, 131, 515 P.2d 466, 469 (1973); see also Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) (recounting the history of the similar federal standard); Clark v. People, 232 P.3d 1287 (Colo.2010) (rejecting any requirement that in order to make a prima facie case the prosecution must exclude alternative explanations for the presence of defendant's semen). The clear thrust of our decision in Bennett was to reject the designation of any particular class of admissible evidence as insubstantial or insufficient on its face, requiring instead that the court determine sufficiency in each case based on the evidence as a whole We certainly did not reserve a special rule for confessions. Whether the "corpus delicti rule" was implicitly overruled or merely substantially undermined by the court's rationale and the specific language with which it expressed itself in Bennett, in light of that holding and its nearly forty years of subsequent constructions, ever reserving credibility determinations to the jury, it cannot seriously be argued that a failure to apply the corpus delicti rule in this case amounts to a judicial alteration of a common law doctrine that was unexpected and indefensible. See Rogers v. Tennessee, 532 U.S. 451, 121 S.Ct. 1693, 149 L.Ed.2d 697 (2001).
154 Because I believe the corpus delicti rule has been effectively overruled in this jurisdiction at least since our adoption of the substantial evidence standard in Bennett, and the evidence before the jury in this case clearly meets that standard, I would reverse the court of appeals judgment and order reinstatement of the defendant's convictions. Whether or not the majority creates a new "trustworthiness" exception to the substantial evidence standard solely for confessions by criminal defendants in the future, which I consider to be not only inappropriate but a flagrant departure from the very choice that led to adoption of that standard in the first place, I believe the defendant's case to be governed solely by the substantial evidence standard.
T 55 I therefore respectfully dissent.
I am authorized to state that JUSTICE EID joins in this dissent.